Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 12/04/2020, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Davie (US 2013/0287026) in view of Lipman et al (US 6,192,051) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combined teachings of Davie and Guichard et al (US 2007/0058638)(hereinafter Guichard).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davie in view of Guichard.
 	Regarding claim 1, Davis discloses an apparatus comprising: a processor operable to execute instructions that, when executed, cause the apparatus to: 
 	select a table from among a plurality of tables (see Davie, p. [0009], and Fig. 5, p. [0079], e.g., a provider edge (PE) router 135, which includes two VPN Routing and Forwarding tables (VRFs) 420 and 425) based, at least in part, on a packet  with a plurality of identifiers (see Davie, 
 	identify one of the plurality of nodes based, at least in part, on the table (see Davie, p. [0009], e.g., A VRF is attached to one or more interfaces of the PE, so that packets arriving on the interface(s) are forwarded using a routing table that is specific to the appropriate customer, and Fig. 5, p. [0086], e.g., the managed forwarding element 135 looks at the logical context of the data packet 525 and determines that the data packet 525 belongs to the tenant A, and p. [0088], e.g., The PE router 415 looks at the VIF header 535 and determines that the VRF 420 for the tenant A should be used); and 
 	transmit the packet to the one of the plurality of nodes (see Davie, p. [0009], e.g., the network control system of some embodiments can forward packets across the service provider backbone to the correct customer location based on the customer's IP addressing plan, and p. [0087-0089], e.g., the managed forwarding element 155, the extender, removes the tunnel header 530 and the logical context and forwards the packet towards the destination machine).  
 	However, Davis does not expressly disclose one of the plurality of identifiers assigned to a plurality of nodes. 
 	Guichard discloses the above recited limitations (see Guichard, p. [0010-0011], e.g., the recipient/forwarding router receives a message packet for forwarding, in which the message packet is received on the common interface adapted to interpret encapsulated VPN information for a plurality of network segments, and decodes the received message packet to identify the segmentation information. Based on the decapsulated segmentation information (e.g. VLAN ID), the router selectively indexes a particular forwarding table corresponding to the segmentation 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Guichard’s teachings into Davie.  The suggestion/motivation would have been to provide routing and network segmentation within the campus and data center environment as suggested by Guichard.
 	Regarding claim 2, the combined teachings of Davie and Guichard disclose the apparatus of Claim 1, further comprising: a port number associated with the one of the plurality of nodes, wherein the instructions, when executed, further cause the apparatus to identify the one of the plurality of nodes in the table based, at least in part, on a correlation between an internal protocol (IP) and the port number (see Davie, p. [0062], e.g., the logical port for the external network is mapped to the managed port for the external network of the managed forwarding element 135, and p. [0068], e.g., performing the logical context lookup based on the source MAC address of the packet and the physical inport (i.e., ingress port) of the packet (i.e., the port of the managed forwarding element through which the packet was received)).  
 	Regarding claim 3, the combined teachings of Davie and Guichard disclose the apparatus of Claim 1, wherein, another one of the plurality of identifiers includes a segmentation identification, the table is selected based, at least in part, on the segmentation identification, and the segmentation identification is associated with a virtual local area network (VLAN) and a 
 	Regarding claim 4, the combined teachings of Davie and Guichard disclose the apparatus of Claim 1, wherein the apparatus is a switch (see Davie, Fig. 1).  
 	Regarding claim 5, the combined teachings of Davie and Guichard disclose the apparatus of Claim 1, wherein the instructions, when executed, further cause the apparatus to assign a core virtual local area network (VLAN)  switch virtual interface (SVI) a same internal protocol (IP) address as a border gateway protocol (BGP) control SVI (see Davie, Figs. 4-5, p.[0017], e.g.,  a virtual interface is configured on the PE and associated with the VRF, and p. [0080]).    
 	Regarding claim 6, the combined teachings of Davie and Guichard disclose the apparatus of Claim 1, wherein the instructions, when executed, further cause the apparatus to assign a customer virtual local area network (VLAN) for a first tenant a same internal protocol (IP) address as a customer VLAN for a second tenant (see Davie, Fig. 4, p. [0078], e.g., the network controllers 125 and 130 configure the managed forwarding elements to allow the machines of a particular tenant in the multi-tenant site 105 to use the same address space (e.g., the same IP prefix) as the machines of another tenant in the multi-tenant site while being isolated from the other tenant's machines).  
 	Regarding claim 7, the combined teachings of Davie and Guichard disclose the apparatus of Claim 1, wherein, another one of the plurality of identifiers includes a segmentation 
 	Regarding claim 8, the combined teachings of Davie and Guichard disclose the apparatus of Claim 1, wherein another one of the plurality of identifiers includes a segmentation identification, and the instructions, when executed, further cause the apparatus  to select a table based, at least in part, on the segmentation identification in the packet, and to identify the one of the plurality of nodes as a destination node corresponding with an internal protocol (IP) address  in the table (see Guichard, p. [0010-0011], p. [0020], e.g., Route distribution includes advertising L3 routes corresponding to a particular VRF to adjacent L3 device, and employing the VLAN IDs to selectively encapsulate addresses corresponding to particular VPN subnetworks and Fig. 2,  p. [0025-0026], e.g., at step 200, distributing routing information from 124-11 associating a VPN segment 110 and 111 with a corresponding VPN-ID segmentation identifier, such as a VLAN ID or other identifier, of a virtual routing and forwarding table (VRF) associated with a group of recipients either identified as 114 or 115).    
 	Regarding claim 9, the combined teachings of Davie and Guichard disclose the apparatus of Claim 1, further comprising: a memory having a segmentation identification correlation table, wherein, the instructions, when executed, further cause the apparatus to select the table 
 	Regarding claim 10, Davis discloses a method comprising: 
 	selecting a table from among a plurality of tables (see Davie, p. [0009], and Fig. 5, p. [0079], e.g., a provider edge (PE) router 135, which includes two VPN Routing and Forwarding tables (VRFs) 420 and 425) based, at least in part, on a packet with a plurality of identifiers ((see Davie, p. [0009], Fig. 5, p. [0090], e.g., The packet 525 has an address (an IP address) of a tenant A's machine as the destination address of the packet p. [0088], e.g., The PE router 415 looks at the VIF header 535 and determines that the VRF 420 for the tenant A should be used), one of the plurality of identifiers assigned to a plurality of nodes; 
 	identifying one of the plurality of nodes based, at least in part, on the table (see Davie, p. [0009], e.g., A VRF is attached to one or more interfaces of the PE, so that packets arriving on the interface(s) are forwarded using a routing table that is specific to the appropriate customer, and Fig. 5, p. [0086], e.g., the managed forwarding element 135 looks at the logical context of the data packet 525 and determines that the data packet 525 belongs to the tenant A, and p. [0088], e.g., The PE router 415 looks at the VIF header 535 and determines that the VRF 420 for the tenant A should be used); and 
 	transmitting the packet to the one of the plurality of nodes (see Davie, p. [0009], e.g., the network control system of some embodiments can forward packets across the service provider 
 	However, Davis does not expressly disclose one of the plurality of identifiers assigned to a plurality of nodes. 
 	Guichard discloses the above recited limitations (see Guichard, p. [0010-0011], e.g., the recipient/forwarding router receives a message packet for forwarding, in which the message packet is received on the common interface adapted to interpret encapsulated VPN information for a plurality of network segments, and decodes the received message packet to identify the segmentation information. Based on the decapsulated segmentation information (e.g. VLAN ID), the router selectively indexes a particular forwarding table corresponding to the segmentation information, and forwards the message packet based on the indexed forwarding table, in which the forwarding table corresponds to the particular network VPN segment intended as the message packet destination, and Fig. 2, p. [0025-0026], e.g., at step 200, distributing routing information from 124-11 associating a VPN segment 110 and 111 with a corresponding VPN-ID segmentation identifier, such as a VLAN ID or other identifier, of a virtual routing and forwarding table (VRF) associated with a group of recipients either identified as 114 or 115).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Guichard’s teachings into Davie.  The suggestion/motivation would have been to provide routing and network segmentation within the campus and data center environment as suggested by Guichard.
  	Regarding claim 11, the combined teachings of Davie and Guichard disclose the method of Claim 10, wherein, another one of the plurality of identifiers includes a segmentation 
 	Regarding claim 12, the combined teachings of Davie and Guichard disclose the method of Claim 10, further comprising: assigning a core virtual local area network (VLAN) switch virtual interface (SVI) a same internal protocol (IP) address as a border gateway protocol (BGP) control SVI (see Davie, Figs. 4-5, p. [0017], e.g., a virtual interface is configured on the PE and associated with the VRF, and p. [0080]).      
 	Regarding claim 13, the combined teachings of Davie and Guichard disclose the method of Claim 10, further comprising: assigning a customer virtual local area network (VLAN) for a first tenant a same internal protocol (IP) address as a customer VLAN for a second tenant (see Davie, Fig. 4, p. [0078], e.g., the network controllers 125 and 130 configure the managed forwarding elements to allow the machines of a particular tenant in the multi-tenant site 105 to use the same address space (e.g., the same IP prefix) as the machines of another tenant in the multi-tenant site while being isolated from the other tenant's machines).  
 	Regarding claim 14, the combined teachings of Davie and Guichard disclose the method of Claim 10, wherein, another one of the plurality of identifiers includes a segmentation 
 	Regarding claim 15, the combined teachings of Davie and Guichard disclose the method of Claim 10, further comprising: identifying the one of the plurality of nodes as a destination node corresponding with an internal protocol (IP) address in the table (see Guichard, p. [0010-0011], p. [0020], e.g., Route distribution includes advertising L3 routes corresponding to a particular VRF to adjacent L3 device, and employing the VLAN IDs to selectively encapsulate addresses corresponding to particular VPN subnetworks and Fig. 2,  p. [0025-0026], e.g., at step 200, distributing routing information from 124-11 associating a VPN segment 110 and 111 with a corresponding VPN-ID segmentation identifier, such as a VLAN ID or other identifier, of a virtual routing and forwarding table (VRF) associated with a group of recipients either identified as 114 or 115).    
 	Regarding claim 16, the combined teachings of Davie and Guichard disclose the method of Claim 10, wherein, the selecting of the table is based, at least in part, on a segmentation identification in a segmentation identification correlation table, and the segmentation identification corresponds to another one of the plurality of identifiers (see Guichard, p.  [0010-0011], e.g., the router selectively indexes a particular forwarding table corresponding to the 
 	Regarding claim 17, Davie discloses a non-transitory media encoded with logic that includes instructions for execution that, when executed by a processor, cause the processor to perform operations comprising: 
 	selecting a table from among a plurality of tables (see Davie, p. [0009], and Fig. 5, p. [0079], e.g., a provider edge (PE) router 135, which includes two VPN Routing and Forwarding tables (VRFs) 420 and 425) based, at least in part, on a packet with a plurality of identifiers ((see Davie, p. [0009], Fig. 5, p. [0090], e.g., The packet 525 has an address (an IP address) of a tenant A's machine as the destination address of the packet p. [0088], e.g., The PE router 415 looks at the VIF header 535 and determines that the VRF 420 for the tenant A should be used);
 	identifying one of the plurality of nodes  based, at least in part, on the table(see Davie, p. [0009], e.g., A VRF is attached to one or more interfaces of the PE, so that packets arriving on the interface(s) are forwarded using a routing table that is specific to the appropriate customer, and Fig. 5, p. [0086], e.g., the managed forwarding element 135 looks at the logical context of the data packet 525 and determines that the data packet 525 belongs to the tenant A, and p. [0088], e.g., The PE router 415 looks at the VIF header 535 and determines that the VRF 420 for the tenant A should be used); and 
 	transmitting the packet to the one of the plurality of nodes (see Davie, p. [0009], e.g., the network control system of some embodiments can forward packets across the service provider backbone to the correct customer location based on the customer's IP addressing plan, and p. 
 	However, Davis does not expressly disclose one of the plurality of identifiers assigned to a plurality of nodes. 
 	Guichard discloses the above recited limitations (see Guichard, p. [0010-0011], e.g., the recipient/forwarding router receives a message packet for forwarding, in which the message packet is received on the common interface adapted to interpret encapsulated VPN information for a plurality of network segments, and decodes the received message packet to identify the segmentation information. Based on the decapsulated segmentation information (e.g. VLAN ID), the router selectively indexes a particular forwarding table corresponding to the segmentation information, and forwards the message packet based on the indexed forwarding table, in which the forwarding table corresponds to the particular network VPN segment intended as the message packet destination, and Fig. 2, p. [0025-0026], e.g., at step 200, distributing routing information from 124-11 associating a VPN segment 110 and 111 with a corresponding VPN-ID segmentation identifier, such as a VLAN ID or other identifier, of a virtual routing and forwarding table (VRF) associated with a group of recipients either identified as 114 or 115).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Guichard’s teachings into Davie.  The suggestion/motivation would have been to provide routing and network segmentation within the campus and data center environment as suggested by Guichard.
 	Regarding claim 18, the combined teachings of Davie and Guichard disclose the non-transitory media of Claim 17, wherein the operations include assigning a core virtual local area network (VLAN) switch virtual interface (SVI) a same an internal protocol (IP) as a border 
 	Regarding claim 19, the combined teachings of Davie and Guichard disclose the non-transitory media of Claim 17, wherein the operations include assigning a customer virtual local area network (VLAN) for a first tenant a same an internal protocol (IP)  as a customer VLAN for a second tenant (see Davie, Fig. 4, p. [0078], e.g., the network controllers 125 and 130 configure the managed forwarding elements to allow the machines of a particular tenant in the multi-tenant site 105 to use the same address space (e.g., the same IP prefix) as the machines of another tenant in the multi-tenant site while being isolated from the other tenant's machines).  
   	Regarding claim 20, the combined teachings of Davie and Guichard disclose the non-transitory media of Claim 17, wherein, another one of the plurality of identifiers includes a segmentation identification, the selecting of the table is based, at least in part, on segmentation identification, and the segmentation identification differentiates a tenant from other tenants in a network environment (see Guichard, p.  [0010-0011], e.g., the router selectively indexes a particular forwarding table corresponding to the segmentation information, and Fig. 2, p. [0025-0026], e.g., at step 200, distributing routing information from 124-11 associating a VPN segment 110 and 111 with a corresponding VPN-ID segmentation identifier, such as a VLAN ID or other identifier, of a virtual routing and forwarding table (VRF) associated with a group of recipients either identified as 114 or 115).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477